*1047On Motion to Dismiss.
LAND, J.
The accused was prosecuted for selling intoxicating liquors without a license, and, having been found guilty, was fined $150 and costs, or in default of payment, to be imprisoned in the parish jail for four months, subject to work on the public roads, as provided by law.
It appears that on the trial below the accused raised the question of the unconstitutionality of Act 40, p. 40, of 1908, making a certificate from the United States internal revenue collector, showing that a liquor license had issued to the accused, prima facie evidence of guilt. The trial judge held that said act was constitutional. The accused excepted to the ruling and appealed from the sentence.
The state has moved to dismiss the appeal on the ground that the Supreme Court has no appellate jurisdiction of the cause.
The motion must prevail. In misdemeanor cases this court has no appellate jurisdiction except where a fine exceeding $300 or imprisonment exceeding six months has been actually imposed, or a municipal ordinance or law of this state has been declared unconstitutional. Const. 1898, art 85.
Appeal dismissed.